      Case: 4:18-cv-01741 Doc. #: 1 Filed: 10/12/18 Page: 1 of 10 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 POST HOLDINGS, INC., and                           )
 POST FOODS, LLC,                                   )
                                                    )
                                Plaintiffs,         )
                                                    )     Case No. 18-CV-1741
 v.                                                 )
                                                    )     JURY TRIAL DEMANDED
 LIBERTY MUTUAL FIRE                                )
 INSURANCE COMPANY,                                 )
                                                    )
                                Defendant.          )


                                              COMPLAINT

       For their Complaint against Defendant Liberty Mutual Fire Insurance Company

("Liberty"), Plaintiffs Post Holdings, Inc. ("Post Holdings") and Post Foods, LLC ("Post Foods")

(collectively, "Post") state and aver as follows.

A.     PARTIES

       1.      Post Holdings is incorporated in Missouri and maintains its principal place of

business in St. Louis, Missouri.

       2.      Post Holdings is a holding company. Post Holdings’ subsidiaries offer branded

grocery, food service, food ingredient, private label, refrigerated and active nutrition food

products on a retail basis.

       3.      Post Foods is an indirect wholly-owned subsidiary of Post Holdings. In particular,

Post Foods is a wholly-owned subsidiary of Post Consumer Brands, LLC ("PCB"), which, in turn,

is a wholly-owned subsidiary of Post Holdings.
      Case: 4:18-cv-01741 Doc. #: 1 Filed: 10/12/18 Page: 2 of 10 PageID #: 2



       4.      Defendant Liberty Mutual Fire Insurance Company ("Liberty") is an insurance

company that is incorporated in Massachusetts and maintains its principal place of business in

Boston, Massachusetts.

B.     JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over the dispute based on 28 U.S.C. §

1332, in that the dispute is between completely diverse parties and is for more than $75,000,

exclusive of interest and costs.

       6.      This Court has personal jurisdiction over Liberty because, among other things, it

transacts business in the State of Missouri, makes contracts in the State of Missouri (including the

Policies referred to below), and contracts to insure businesses (including Post Holdings and Post

Foods) and other persons, property and risks located within Missouri.

       7.      This Court is an appropriate venue for this action under 28 U.S.C. § 1391(b).

C.     THE POLICIES

       8.      Liberty issued a series of commercial general liability policies to Post Holdings,

including policies spanning the policy periods of (a) October 1, 2014, to October 1, 2015, Policy

No. TB2-641-444457-034 (the "2014-2015 Policy"), and (b) October 1, 2015, to October 1, 2016,

Policy No. TB2-641-444457-035 (the "2015-2016 Policy") (collectively, the "Policies").1

       9.      Post Holdings and Post Foods are each a "Named Insured" under the Policies.

       10.     The Policies provide, in relevant part, that Liberty "will pay those sums that the

insured becomes legally obligated to pay as damages because of 'bodily injury' or 'property

damage' to which this insurance applies."




1
 A copy of the 2014-2015 Policy is submitted herewith as Exhibit 1, and a copy of the 2015-2016
Policy is submitted herewith as Exhibit 2.
                                                 2
      Case: 4:18-cv-01741 Doc. #: 1 Filed: 10/12/18 Page: 3 of 10 PageID #: 3



       11.     Further, the Policies state that Liberty "will have the right and duty to defend the

insured against any 'suit' seeking these damages."

       12.     To be covered, the Policies require that the "bodily injury" be caused by an

"occurrence" that occurs during the policy period and within the coverage territory.

       13.     The Policies provide that "'bodily injury' means bodily injury, sickness or disease

sustained by a person, including death resulting from any of these at any time."

       14.     The Policies provide that "'Suit' means a civil proceeding in which damages

because of 'bodily injury' . . . to which this insurance applies are alleged."

       15.     The Policies provide that "'Occurrence' means an accident, including continuous or

repeated exposure to substantially the same general harmful conditions."

D.   POST HOLDINGS NOTIFIED LIBERTY OF THE UNDERLYING LAWSUIT,
AND LIBERTY DENIED COVERAGE

       16.     On August 29, 2016, Debbie Krommenhock, et al., v. Post Foods LLC, Case No.

3:16-cv-04958-WHO (N.D. Cal.) (the "Underlying Lawsuit"), a putative class action, was filed

against Post Foods in the United States District Court for the Northern District of California.

       17.     The Underlying Lawsuit was served on Post Foods on September 1, 2016. The

plaintiffs in the Underlying Lawsuit filed a First Amended Complaint on November 14, 2016.

       18.     Post Holdings notified Liberty of the Underlying Lawsuit in a timely manner.

       19.     By letter dated December 16, 2016, based upon its review of the original

Complaint and the First Amended Complaint in the Underlying Lawsuit, Liberty informed Post

that "Liberty Mutual has concluded that insurance coverage is unavailable for the Claim under the

Policies."




                                                   3
      Case: 4:18-cv-01741 Doc. #: 1 Filed: 10/12/18 Page: 4 of 10 PageID #: 4



       20.     The plaintiffs in the Underlying Lawsuit filed a Second Amended Complaint on

September 14, 2017. A copy of the Second Amended Complaint in the Underlying Lawsuit is

attached as Exhibit 3; a copy of the First Amended Complaint is attached as Exhibit 4.

       21.     The original Complaint, First Amended Complaint, and Second Amended

Complaint (collectively, the "Underlying Complaint") do not differ in any manner that is material

to Liberty's duty to defend under the Policies.2

E.   LIBERTY HAS BEEN OBLIGATED TO DEFEND POST FOODS SINCE THE
INCEPTION OF THE UNDERLYING LAWSUIT

       22.     The Underlying Complaint alleges that Post Foods has marketed a number of

cereal products based on health and wellness claims that were deceptive, false, or otherwise

unlawful. (Exh. 3 ¶ 3; Exh. 4 ¶ 3.) The Underlying Complaint, for example, alleges that Post

Foods marketed "high-sugar cereals with health and wellness claims." (Exh. 3 ¶ 2; Exh. 4 ¶ 2.)

       23.     The Underlying Complaint alleges, among other things, that exposure to fructose

and excess sugar through purchase of Post Foods' allegedly "high-sugar" cereals "can have dire

physiological consequences, acting as a chronic, dose-dependent liver toxin, overloading the liver

and causing chronic metabolic disease, also sometimes called metabolic syndrome, a cluster of

symptoms that, when present together, increase a person's risk of chronic disease like

cardiovascular disease and type 2 diabetes." (Exh. 3 ¶ 27; Exh. 4 ¶ 27.) The Underlying

Complaint alleges other physiological consequences that result from the purchase of cereals.

(Exh. 3 ¶¶ 20-36; Exh. 4 ¶¶ 20-36.)

       24.     The Underlying Complaint alleges numerous physiological injuries supposedly

caused by the exposure to fructose and excess sugar contained in Post Foods' cereals, including



2
 In the following, Plaintiffs Post Holdings and Post Foods cite to the First Amended Complaint
and Second Amended Complaint to describe the Underlying Lawsuit.
                                                   4
      Case: 4:18-cv-01741 Doc. #: 1 Filed: 10/12/18 Page: 5 of 10 PageID #: 5



metabolic syndrome, type 2 diabetes, cardiovascular disease, liver disease, obesity, inflammation,

high blood triglycerides, abnormal cholesterol levels, hypertension, Alzheimer's disease,

dementia, cognitive decline, and cancer. (Exh. 3 ¶¶ 12-36; Exh. 4 ¶¶ 12-36.)

       25.     For example, the Underlying Complaint alleges Post Foods' marketing of Honey

Comb, a cereal, as a healthy option is "dubious" as "obscuring the detrimental effect of the

cereal's consumption in promoting obesity, metabolic disease, cardiovascular disease, and other

morbidity . . .." (Exh. 3 ¶ 277; Exh. 4 ¶ 282.)

       26.     In addition to excess sugar, the Underlying Complaint alleges that Post Foods

"markets high-sugar cereals to children despite that they also contain artificial trans fat, a

substance so deadly that the FDA has banned it with a phase-out deadline of 2018." (Exh. 3 ¶ 279;

Exh. 4 ¶ 284.) According to the Underlying Complaint, "artificial trans fat is the single worst

nutrient (the only nutrient worse than sugar) in terms of its effect on bodily health, and

particularly heart health." (Exh. 3 ¶¶ 279; Exh. 4 ¶¶ 284-85.)

       27.     And, the Underlying Complaint alleges, Post Foods markets Waffle Crisp based on

health and wellness claims, even though the cereal "contains 12g of sugar, accounting for 40% of

the cereal by weight, and 40% of its calories, and contributing between 80% and 100% of

children’s AHA-recommended daily maximum sugar intake" and "is made with partially

hydrogenated vegetable oil containing toxic artificial trans fat." (Exh. 3 ¶ 280; Exh. 4 ¶¶ 284-85.)

       28.     The Underlying Complaint alleges that "the Post high-sugar cereals are especially

dangerous to the health of those who regularly consume them" in consideration of "consumers’

actual eating habits," which may involve consumption of more than a single serving per meal.

(Exh. 3 ¶ 321-23; Exh. 4 ¶¶ 332-34).




                                                   5
      Case: 4:18-cv-01741 Doc. #: 1 Filed: 10/12/18 Page: 6 of 10 PageID #: 6



       29.     The Underlying Complaint alleges that the class representatives and putative class

purchased the cereals in reliance on the allegedly improper marketing. (Exh. 3 ¶¶ 334-35, 363-64;

Exh. 4 ¶¶ 347-48, 376-77.)

       30.     The Underlying Complaint states claims under statutory causes of action, including

alleged violations of the California Consumers Legal Remedies Act. (Exh. 3 ¶¶ 385-89; Exh. 4 ¶¶

398-402.) This Act states, in part, that "[a]ny consumer who suffers any damage as the result of

the use or employment by any person of a method, act, or practice declared to be unlawful by

Section 1770 may bring an action against that person to recover or obtain . . . (1) Actual

damages." Cal. Civ. Code § 1780(a).

       31.     Plaintiffs in the Underlying Lawsuit can prevail on a claim under the California

Consumers Legal Remedies Act by proving a "deceptive" practice, as that term is used in the

statute. To demonstrate a deceptive practice, a plaintiff does not need to prove that actual

damages were "intended" or "expected" by the defendant.

       32.     The Underlying Complaint alleges that the intent of the practices challenged in the

Underlying Lawsuit, at least in part, was to increase "the prices, sales, and market share of its

cereals." (Exh. 3 ¶ 314; Exh. 4 ¶¶ 325.)

       33.     The Underlying Complaint expressly alleges that the class representative plaintiffs

"suffered bodily injury in the form of increased risk of [cardiovascular heart disease], stroke, and

other morbidity" as a result of Post Foods' acts. (Exh. 3 ¶¶ 342, 371; Exh. 4 ¶¶ 355, 384.)

       34.     The class period for the putative class is August 29, 2012 to the time of class

notification. (Exh. 3 ¶ 372; Exh. 4 ¶ 385.)




                                                  6
      Case: 4:18-cv-01741 Doc. #: 1 Filed: 10/12/18 Page: 7 of 10 PageID #: 7



       35.      The damages sought by the plaintiffs in the Underlying Lawsuit, denominated by

them as "bodily injury," are encompassed by the definition of "bodily injury" contained in the

Policies.

       36.      The Underlying Complaint seeks, among other things, "[a]n Order requiring Post

to pay all statutory, compensatory, and punitive damages permitted under the causes of action

alleged herein." (Ex. 1 ¶ 411(f); Exh. 4 ¶ 424(f)).

       37.      The plaintiffs in the Underlying Lawsuit allege conduct by Post Foods that is an

"occurrence," as that term is used in the Policies.

       38.      The "bodily injury" alleged in the Underlying Lawsuit occurred during the policy

periods of the Policies and within the coverage territory of the Policies.

       39.      Post Holdings has paid all premiums due under the Policies. Otherwise, Post has

satisfied all conditions precedent to coverage and the pursuit of the claims alleged herein.

                             COUNT I – BREACH OF CONTRACT

       40.      Post incorporates the preceding paragraphs as if fully set forth herein.

       41.      The Policies are valid and binding contracts.

       42.      The Policies provide that Liberty has the right and duty to defend Post Foods in the

Underlying Lawsuit.

       43.      Liberty has a duty to defend in the Underlying Lawsuit because the Underlying

Complaint alleges that the class representatives and putative class suffered and seek recovery for

"damages because of 'bodily injury' . . . to which this insurance applies" on account of an

"occurrence."




                                                  7
      Case: 4:18-cv-01741 Doc. #: 1 Filed: 10/12/18 Page: 8 of 10 PageID #: 8



          44.   The injuries alleged in the Underlying Lawsuit were not "expected or intended

from the standpoint of the insured," as that phrase is used in the Policies, and no other exclusions

apply to preclude coverage

          45.   Liberty cannot show that there is "no possibility" of coverage under the Policies

with respect to any part of the Underlying Lawsuit, as would be required to vitiate Liberty' duty to

defend.

          46.   Post has provided Liberty with all information, assistance, and cooperation

required under the terms of the Policies, and it has otherwise satisfied all conditions to coverage

under the Policies.

          47.   Liberty has refused to defend Post Foods in the Underlying Litigation.

          48.   Liberty has breached its duty to defend under the Policies by refusing to defend

Post Foods in the Underlying Litigation.

          49.   As a direct and proximate cause of Liberty's contractual breaches, Post has been

forced to incur defense costs in excess of $2,000,000, which amount increases as the Underlying

Lawsuit remains pending.

          50.   Accordingly, Post requests that the Court (a) award damages for all direct and

consequential losses sustained as a consequence of Liberty' failure to honor the terms of the

Policies, in an amount to be proven at trial; (b) award pre-judgment interest at a rate of 9%

pursuant to Mo. Rev. Stat. § 408.020 and post-judgment interest at the highest rate allowed; (c)

award Post its costs in bringing this action; and (d) grant such other relief as is just and equitable.

                          COUNT II – DECLARATORY JUDGMENT

          51.   Post incorporates the preceding paragraphs as if fully set forth herein.

          52.   The Policies are valid and binding contracts.



                                                   8
      Case: 4:18-cv-01741 Doc. #: 1 Filed: 10/12/18 Page: 9 of 10 PageID #: 9



       53.     The Policies provide that Liberty has the right and duty to defend Post Foods in the

Underlying Lawsuit.

       54.     Liberty has a duty to defend Post Foods in the Underlying Lawsuit because the

Underlying Complaint alleges that the class representatives and putative class suffered and seek

recovery for "damages because of 'bodily injury' . . . to which this insurance applies" on account

of an "occurrence."

       55.     The injuries alleged in the Underlying Lawsuit were not "expected or intended

from the standpoint of the insured," as that phrase is used in the Policies, and no other exclusions

apply to preclude coverage.

       56.     Liberty cannot show that there is "no possibility" of coverage under the Policies

with respect to any part of the Underlying Lawsuit, as would be required to vitiate Liberty's duty

to defend.

       57.     Post has provided Liberty with all information, assistance, and cooperation

required under the terms of the Policies, and it has otherwise satisfied all conditions to coverage

under the Policies.

       58.     Liberty has refused to defend Post Foods in the Underlying Litigation.

       59.     There is an actual and justiciable controversy between the parties concerning

whether the Policies obligate Liberty to defend Post Foods in the Underlying Litigation.

       60.     The Court should declare that Liberty is obligated to defend all "Named Insureds"

that are defendants in the Underlying Litigation, including Post Foods, under each of the Policies,

so that Liberty will be required to pay and/or reimburse Post Holding's losses as required by the

Policies and provide the benefits for which Post Holdings' bargained and paid.




                                                  9
     Case: 4:18-cv-01741 Doc. #: 1 Filed: 10/12/18 Page: 10 of 10 PageID #: 10



        Accordingly, pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57, Post requests that the

Court (a) declare that Liberty is obligated to defend all "Named Insureds," including Post Foods,

that are or may become defendants in the Underlying Litigation; (b) award pre-judgment interest

at a rate of 9% pursuant to Mo. Rev. Stat. § 408.020 and post-judgment interest at the highest rate

allowed; (c) award Post its costs and fees in bringing this action; and (d) grant such other relief as

is just and equitable.

                                        Demand for Jury Trial

        Pursuant to Fed. R. Civ. P. 38, Plaintiffs demand a trial by jury of all issues triable of right

by a jury.

                                                   Respectfully submitted,

                                                   By: s/Christopher J. Leopold
                                                      Scott C. Hecht, E.D. Mo. 44576MO
                                                      Christopher J. Leopold, E.D. Mo. 51407MO
                                                      Christopher B. Sevedge, E.D. Mo. 68383MO
                                                      Stinson Leonard Street LLP
                                                      1201 Walnut, Suite 2900
                                                      Kansas City, MO 64106-2150
                                                      816.842.8600 || 816.691.3495 [F]
                                                      scott.hecht@stinson.com
                                                      chris.leopold@stinson.com
                                                      christopher.sevedge@stinson.com

                                                   ATTORNEYS FOR PLAINTIFFS




                                                  10

1441850702
